Citation Nr: 0709843	
Decision Date: 04/04/07    Archive Date: 04/16/07

DOCKET NO.  98-15 624A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
residuals of shell fragment wounds with retained foreign 
bodies in the left upper extremity.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his mother


ATTORNEY FOR THE BOARD

L. J. N. Driever, Counsel


INTRODUCTION

The veteran had active service from October 1968 to April 
1970.

This claim comes before the Board of Veterans' Appeals 
(Board) on appeal of a May 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California.  

The veteran and his mother testified in support of this claim 
before a Hearing Officer at a hearing held at the RO in July 
1998. 

In April 2000, the Board affirmed the RO's May 1997 rating 
decision.  The veteran then appealed the Board's decision to 
the United States Court of Appeals for Veterans Claims 
(Court).  In March 2002, the Court issued a Memorandum 
Decision (decision) vacating the Board's decision and 
remanding this claim to the Board for further development 
consistent with the decision and readjudication supported by 
adequate statements or reasons or bases.   

The Board in turn remanded this claim to the RO via the 
Appeals Management Center (AMC) in Washington, D.C. in 
September 2003 and July 2006.

The veteran's appeal initially included a claim of 
entitlement to an initial evaluation in excess of 50 percent 
for post-traumatic stress disorder (PTSD).  However, in its 
July 2006 decision, the Board increased the evaluation 
assigned the veteran's PTSD to 100 percent, a decision which 
the RO effectuated in a rating decision dated July 2006.  
This claim is thus no longer before the Board for appellate 
review.

During a VA scars examination conducted in December 2005, a 
VA examiner found that the veteran had shell fragment wounds 
to his occipital scalp.  Such a finding raises a claim of 
entitlement to service connection for residuals of shell 
fragment wounds to the scalp.  The Board refers this matter 
to the RO for appropriate action.


FINDINGS OF FACT

1.  VA provided the veteran adequate notice and assistance 
with regard to his claim.  

2.  Residuals of shell fragment wounds to the veteran's left 
elbow include superficial, non-tender scars that cause no 
limitation of function, including motion, are not deep, and 
do not involve an area or areas exceeding 12 square inches.  


CONCLUSION OF LAW

The criteria for entitlement to an evaluation in excess of 10 
percent for residuals of shell fragment wounds with retained 
foreign bodies in the left upper extremity have not been met.  
38 U.S.C.A. § 1155, 5102, 5103, 5103A (West 2002); 38 C.F.R. 
§§ 4.1-4.14, 4,118, Diagnostic Codes 7801-7805 (2006); 
38 C.F.R. § 4.118, Diagnostic Codes 7803-7805 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations 
implementing the VCAA were then published at 
66 Fed. Reg. 45,620, 45,630-32 (Aug. 29, 2001) and codified 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2006).  The 
VCAA and its implementing regulations are applicable to this 
appeal.

The VCAA and its implementing regulations provide, in part, 
that VA will notify the claimant and his representative, if 
any, of the information and medical or lay evidence not 
previously provided to the Secretary that is necessary to 
substantiate a claim.  As part of the notice, VA is to 
specifically inform the claimant and his representative, if 
any, of which portion of the evidence the claimant is to 
provide and which portion of the evidence VA will attempt to 
obtain on the claimant's behalf.  They also require VA to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim, but such assistance is not required if 
there is no reasonable possibility that such assistance would 
aid in substantiating the claim.  

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In this case, VA provided the veteran 
adequate notice and assistance with regard to his claim such 
that the Board's decision to proceed in adjudicating this 
claim does not prejudice the veteran in the disposition 
thereof.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993). 

A.  Duty to Notify

The Court has indicated that notice under the VCAA must be 
given prior to an initial unfavorable decision by the agency 
of original jurisdiction.  In Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112, 119-20 (2004), the Court 
also indicated that the VCAA requires VA to provide notice, 
consistent with the requirements of 38 U.S.C.A. § 5103(A), 38 
C.F.R. § 3.159(b), and Quartuccio, that informs the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to provide.  
In what can be considered a fourth element of the requisite 
notice, the Court further held that, under 38 C.F.R. § 
3.159(b), VA must request the claimant to provide any 
evidence in his possession that pertains to the claim.  Id. 
at 120-21.  The Court clarified that VA's regulations 
implementing amended section 5103(a) apply to cases pending 
before VA on November 9, 2000, even if the RO decision was 
issued before that date, and that, where notice was not 
mandated at the time of the initial RO decision, it was not 
error to provide remedial notice after such initial decision.  
Id. at 120, 122-24. 

On March 3, 2006, the Court held that the aforementioned 
notice requirements apply to all five elements of a service 
connection claim, including: (1) veteran status; (2) 
existence of disability; (3) a connection between service and 
disability; (4) degree of disability; and (5) effective date 
of disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473, 484 (2006).  The Court further held that notice under 
the VCAA must inform the claimant how VA will determine an 
effective date to be assigned an award of service connection 
or a disability rating.  Id. at 486.

In this case, the RO provided the veteran VCAA notice on his 
claim by letters dated April 2004, November 2005 and July 
2006, after initial deciding that claim in a rating decision 
dated May 1997.  Such notice was not mandated at the time of 
the RO's rating decision; therefore, the timing of the 
remedial notice reflects compliance with the requirements of 
the law as found by the Court in Pelegrini II.

The content of the notice letters also reflects compliance 
with the requirements of the law as found by the Court in 
Pelegrini II and Dingess/Hartman.  In the letters, the RO 
acknowledged the veteran's claim, informed him of the 
evidence necessary to support that claim, identified the type 
of evidence that would best do so, notified him of VA's duty 
to assist and indicated that it was developing his claim 
pursuant to that duty.  As well, the RO explained to the 
veteran how it determines disability ratings and effective 
dates.  The RO identified the evidence it had received in 
support of the veteran's claim and the evidence it was 
responsible for securing.  The RO noted that it would make 
reasonable efforts to assist the veteran in obtaining all 
outstanding evidence provided he identified the source(s) 
thereof, but that, ultimately, it was the veteran's 
responsibility to ensure VA's receipt of all requested 
evidence.  The RO advised the veteran to sign the enclosed 
forms authorizing the release of his treatment records if he 
wished VA to obtain them on his behalf.  The RO also advised 
the veteran to send to VA any evidence he had in his 
possession that pertained to his claim.  

B.  Duty to Assist

The RO made reasonable efforts to identify and obtain 
relevant records in support of the veteran's claim.  U.S.C.A. 
§ 5103A(a), (b), (c) (West 2002).  First, the RO endeavored 
to secure and associate with the claims file all evidence the 
veteran identified as being pertinent to those claims, 
including service medical records, post-service VA treatment 
records, and information from the Social Security 
Administration (SSA).  However, after contacting SSA on 
multiple occasions and requesting all records associated with 
the veteran's 1997 applications for disability benefits, 
including those stored in "The Cave," SSA replied that it 
was unable to locate the veteran's file and that such file 
had been destroyed.  

Second, the RO conducted medical inquiry in an effort to 
substantiate the veteran's claim by affording the veteran 
multiple VA medical examinations, during which VA examiners 
addressed the severity of the disorder at issue in this 
decision.  

Under the facts of this case, "the record has been fully 
developed," and "it is difficult to discern what additional 
guidance VA could have provided to the veteran regarding what 
additional evidence he should submit to substantiate his 
claim."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
see also Livesay v. Principi, 15 Vet. App. 165, 178 (2001) 
(en banc) (observing that the VCAA is a reason to remand 
many, many claims, but it is not an excuse to remand all 
claims); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); Soyini 
v. Derwinski, 1 Vet. App. 540, 546 (1991) (both observing 
circumstances as to when a remand would not result in any 
significant benefit to the claimant.  

II.  Analysis of Claim

In July 1969, during service in Vietnam, the veteran 
encountered a booby trap and sustained multiple fragment 
wounds to his left arm.  Initial treatment included wound 
debridement.  Thereafter, the veteran was transferred to a 
U.S. Naval Hospital, where physicians examined him and 
characterized his wounds (numbering three) as small, open and 
clean and involving no neurovascular deficit.  During his 
hospitalization, the veteran complained of severe pain in and 
around the wounds.  This necessitated surgery for secondary 
closure of the wounds under local anesthesia.  
Postoperatively, the wounds healed without difficulty, but 
the veteran complained of left elbow pain.  X-rays initially 
revealed a tiny metallic fragment in the veteran's elbow 
joint, which an orthopedist did not believe hindered the 
veteran's ability to return to limited duty following a short 
period of convalescence.  X-rays taken a month later 
clarified the presence of shrapnel in the soft tissue, not in 
the joint.  The veteran continued to complain of associated 
pain and cramping until October 1969 and doctors noted 
resolving residuals of the wounds.  On discharge examination 
conducted in April 1970, the veteran reported swollen and 
painful joints and a painful or trick shoulder or elbow.  The 
examiner noted a normal clinical evaluation of the upper 
extremities.

In a rating decision dated October 1970, the RO granted the 
veteran service connection for residuals of the fragment 
wounds to his left arm and assigned that disability an 
evaluation of 10 percent.  The veteran now seeks an increased 
evaluation for those residuals on the basis that the 10 
percent evaluation does not accurately reflect the severity 
thereof.  According to his written statements and hearing 
testimony, presented in July 1998, those residuals, which 
include retained foreign bodies in the left arm, some of 
which have worked their way out of his body over the years, 
cause locking and cramping sensations in his left elbow, left 
elbow stiffness, weakness and spasms in his left arm, 
numbness and cramping in his left fingers, and an inability 
to use his left hand in certain conditions, including when it 
is raining or cold.  

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (rating schedule).  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 
(2006).  If two evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation; otherwise, the lower evaluation will be assigned.  
38 C.F.R. § 4.7 (2006).

Where an award of service connection for a disability has 
been granted and the assignment of an initial evaluation for 
that disability is disputed, separate evaluations may be 
assigned for separate periods of time based on the facts 
found.  In other words, the evaluations may be "staged."  
Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).  In 
other cases, the present level of disability is of primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

A disability may require re-evaluation in accordance with 
changes in a veteran's condition.  In determining the level 
of current impairment, it is thus essential that the 
disability be considered in the context of the entire 
recorded history.  38 C.F.R. § 4.1.

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

The RO has evaluated residuals of the in-service shell 
fragment wounds to the veteran's left arm as 10 percent 
disabling pursuant to Diagnostic Codes (DCs) 7804 and 7805.  
These DCs govern ratings of scars.   

Effective August 30, 2002, VA amended the criteria for rating 
skin disabilities, which include scars evaluated under DCs 
7804 and 7805.  See 67 Fed. Reg. 49,590 (July 31, 2002).  
Accordingly, the Board is required to consider this claim 
pursuant to both the former and revised schedular rating 
criteria.  For the period prior to the effective date of the 
amendment, however, the Board must apply the former version 
of the regulation.  VAOPGCPREC 3-2000 (April 10, 2000), 65 
Fed. Reg. 33,422 (2000).

Prior to August 30, 2002, scars disfiguring the head, face or 
neck were to be rated under DC 7800.  Under that code, a zero 
percent evaluation was assignable for slight scars 
disfiguring the head, face or neck.  A 10 percent evaluation 
was assignable for moderate, disfiguring scars.  A 30 percent 
evaluation was assignable for severe, disfiguring scars, 
especially if producing a marked and unsightly deformity of 
the eyelids, lips or auricles.  38 C.F.R. § 4.118, DC 7800 
(2001).  

Scars that were not disfiguring or the result of burns were 
to be rated under DCs 7803 to 7805.  Under DC 7803, a 10 
percent evaluation was assignable for scars, superficial, 
poorly nourished, with repeated ulceration.  38 C.F.R. § 
4.118, DC 7803 (2001).  Under DC 7804, a 10 percent 
evaluation was assignable for scars that were superficial, 
tender and painful on objective demonstration.  38 C.F.R. § 
4.118, DC 7804 (2001).  The 10 percent evaluation was to be 
assigned when the requirements were met even though the 
location may have been on the tip of a finger or toe, and the 
evaluation was not to exceed the amputation value for the 
limited involvement.  38 C.F.R. § 4.118, DC 7804, Note 
(2001).  Under DC 7805, other types of scars were to be rated 
based on limitation of function of the part affected.  38 
C.F.R. 
§ 4.118, DC 7804 (2001).

As of August 30, 2002, disfigurement of the head, face or 
neck is to be rated under DC 7800.  Under DC 7800, a 10 
percent evaluation is assignable when one characteristic of 
disfigurement appears.  A 30 percent evaluation is assignable 
when there is visible or palpable tissue loss and either 
gross distortion or asymmetry of one feature or paired set of 
features (nose, chin, forehead, eyes (including eyelids), 
ears (auricles), cheeks, lips), or; with two or three 
characteristics of disfigurement.  38 C.F.R. § 4.118, DC 7800 
(2006).  

The eight characteristics of disfigurement include: scar 5 or 
more inches (13 or more cm.) in length; scar at least one-
quarter inch (0.6 cm.) wide at widest part; surface contour 
or scar elevated or depressed on palpation; scar adherent to 
underlying tissue; skin hypo- or hyper-pigmented in an area 
exceeding six square inches (39 sq. cm.); skin texture 
abnormal (irregular, atrophic, shiny, scaly, etc.) in an area 
exceeding six square inches (39 sq, cm.); underlying soft 
tissue missing in an area exceeding six square inches (39 sq. 
cm); skin indurated and inflexible in an area exceeding six 
square inches (39 sq. cm).  38 C.F.R. § 4.118, DC 7800, Note 
(1) (2006).

Scars, other than of the head, face, or neck, which are deep 
or cause limited motion, are to be rated under DC 7801.  DC 
7801 provides that a 10 percent evaluation is assignable for 
such scars when the area or areas exceed 6 square inches (39 
sq. cm.).  A 20 percent evaluation is assignable when the 
area or areas exceed 12 square inches (77 sq. cm.).  38 
C.F.R. § 4.118, DC 7801 (2006).  Scars in widely separated 
areas, as on two or more extremities or on anterior and 
posterior surfaces of extremities or trunk, will be 
separately rated and combined in accordance with 
§ 4.25 of this part.  A deep scar is one associated with 
underlying soft tissue damage.  38 C.F.R. § 4.118, DC 7801, 
Note (1), (2) (2006).

Scars, other than of the head, face, or neck, which are 
superficial and do not cause limited motion, are to be rated 
under DC 7802.  DC 7802 provides that a 10 percent evaluation 
is assignable for area or areas of 144 square inches (929 sq. 
cm.) or greater.  38 C.F.R. § 4.118, DC 7802 (2006).  Scars 
in widely separated areas, as on two or more extremities or 
on anterior and posterior surfaces of extremities or trunk, 
will be separately rated and combined in accordance with § 
4.25 of this part.  A superficial scar is one not associated 
with underlying soft tissue damage.  38 C.F.R. § 4.118, DC 
7802, Note (1), (2) (2006).

Under DC 7803, a 10 percent evaluation is assignable for 
scars that are superficial and unstable.  38 C.F.R. § 4.118, 
DC 7803 (2006).  An unstable scar is one where, for any 
reason, there is frequent loss of covering of skin over the 
scar.  A superficial scar is one not associated with 
underlying soft tissue damage.  38 C.F.R. § 4.118, DC 7803, 
Note (1), (2) (2006).

Under DC 7804, a 10 percent evaluation is assignable for 
scars that are superficial and painful on examination.  38 
C.F.R. § 4.118, DC 7804 (2006).  A 10 percent evaluation will 
be assigned for a scar on the tip of a finger or toe even 
though amputation of the part would not warrant a compensable 
evaluation.  (See § 4.68 of this part on the amputation 
rule.)  38 C.F.R. § 4.118, DC 7804, Note (2) (2006).  

Other types of scars are to be rated based on limitation of 
function of affected part. 38 C.F.R. § 4.118, DC 7805 (2006).

Based on these criteria and the evidence and reasoning 
discussed below, the disability picture at issue in this 
decision does not more nearly approximate an evaluation in 
excess of 10 percent under any of the aforementioned DCs, 
former or revised.   

Following discharge from service, the veteran did not seek 
treatment for residuals of the in-service shell fragment 
wounds to the left arm.  He did, however, undergo VA 
examinations of his left upper extremity, including in July 
1970, September 1998 and December 2005, during which 
examiners consistently noted three to five scars on the 
veteran's left forearm and elbow measuring between one and 
two inches.  They described these scars as soft, dark, 
hyperpigmented, non-tender and non-adherent to surrounding 
skin and without elevation, depression, underlying tissue 
loss, limitation of function, limitation of motion, 
ulceration, breakdown, inflammation, edema, erythema, 
ecchymosis, induration, inflexibility, or keloid formation.  
In September 1998, one VA examiner indicated that two such 
scars were disfiguring.  

Initially, during the VA examination conducted in July 1970, 
an examiner also noted a loss of left hand grip strength 
secondary to the in-service shell fragment wounds.  Moreover, 
x-rays revealed shell fragments in the veteran's left arm, 
left hand and left elbow.  Thereafter, however, examiners 
failed to note any symptomatic residuals of the in-service 
shell fragment wounds and x-rays revealed the presence of 
fewer fragments.  In addition, they indicated that there was 
no neurological involvement associated with the in-service 
shell fragment wounds, no limitation of motion of the left 
elbow, no limitation of function of the left elbow joint or 
left arm in general, and no muscle weakness.  

In sum, residuals of shell fragment wounds to the veteran's 
left arm include superficial, non-tender scars that cause no 
limitation of function, including motion, are not deep, and 
do not involve an area or areas exceeding 12 square inches.  
Accordingly, an evaluation in excess of 10 percent may not be 
assigned such residuals under any pertinent DC, former or 
revised, noted above.  

The rating schedule is designed to accommodate changes in 
condition; therefore, the veteran may be awarded an increased 
evaluation in the future should his disability picture 
change.  See 38 C.F.R. § 4.1.  At present, however, the 10 
percent evaluation assigned residuals of his in-service shell 
fragment wounds is the most appropriate given the medical 
evidence of record.

Based on the previous finding, the Board concludes that the 
criteria for entitlement to an evaluation in excess of 10 
percent for residuals of a shell fragment wound with retained 
foreign bodies in the left upper extremity have not been met.  
In reaching this decision, the Board considered the complete 
history of the disability at issue as well as the current 
clinical manifestations and the effect this disability has on 
the earning capacity of the veteran.  38 C.F.R. §§ 4.1, 4.2, 
4.41.  In addition, the Board considered the applicability of 
the benefit-of-the-doubt doctrine, but as there is not an 
approximate balance of positive and negative evidence of 
record, reasonable doubt may not be resolved in the veteran's 
favor.  Rather, as a preponderance of the evidence is against 
the claim, such claim must be denied.


ORDER

An evaluation in excess of 10 percent for residuals of shell 
fragment wounds with retained foreign bodies in the left 
upper extremity is denied.  



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


